     Case 2:16-cv-00830-TLN-DB Document 100 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GRADY HARRIS,                                     No. 2:16-cv-0830 TLN DB P
12                     Plaintiff,
13          v.                                         FINDINGS AND RECOMMENDATIONS
14   JEFF MACOMBER, et al.,
15                     Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to this court

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          Before this court is a motion to dismiss filed by defendant D. Leavitt.1 and plaintiff’s

21   second amended complaint (“SAC”). (ECF No. 90). For the reasons stated below the

22   undersigned shall recommend that defendant’s motion to dismiss be denied as moot.

23   ////

24   ////

25   ////

26
     1
27     The court notes there are multiple defendants in this case. Defendant Leavitt is represented by
     private counsel. The remaining defendants are represented by the Office of the Attorney General.
28   Their pending motion for summary judgment (see ECF No. 81) shall be addressed separately.
                                                      1
     Case 2:16-cv-00830-TLN-DB Document 100 Filed 03/23/21 Page 2 of 2


 1           On June 8, 2020, the District Court judge assigned to this action adopted in part and

 2   rejected in part the undersigned’s recommendation that an earlier motion to dismiss filed by

 3   defendant Leavitt be denied. (See ECF Nos. 34, 62, 86). At that time, the court provided plaintiff

 4   with the opportunity to file a SAC solely for the purpose of clarifying his First and Eighth

 5   Amendment claims, and any part defendant Leavitt played in depriving plaintiff of those rights.

 6   (See ECF No. 86 at 13). Plaintiff was given thirty days to do so. (See id.).

 7           On July 17, 2020, defendant Leavitt filed the instant motion to dismiss. In it, he argues

 8   that the motion should be granted because at that time, plaintiff had yet to file the SAC within the

 9   court’s requisite time period. (See ECF No. 90 at 2).

10           Thereafter, on September 14, 2020, plaintiff filed the SAC. (See ECF No. 96). The SAC

11   amends plaintiff’s First and Eighth Amendment claims as instructed. (See generally id.). For

12   these reasons, it will be recommended that defendant Leavitt’s motion to dismiss be denied as

13   moot.

14           Accordingly, IT IS HEREBY RECOMMENDED that defendant Leavitt’s motion to

15   dismiss (ECF No. 90) be DENIED as moot.

16           These findings and recommendations are submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of 28 U.S.C. §636(b)(l). Within twenty-one days

18   after being served with these findings and recommendations, any party may file written

19   objections with the court and serve a copy on all parties. Such a document should be captioned

20   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
21   shall be served and filed within seven days after service of the objections. The parties are advised

22   that failure to file objections within the specified time may waive the right to appeal the District

23   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

24   Dated: March 23, 2021

25

26
27   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/harr0830.mtd
28
                                                           2
